 



Exhibit 10.27
February 20, 2008
Ben A. Lee
T8-7C Seasons Villa
1983 Huamu Road
Shanghai, China
Postal Code: 201204
Dear Ben:
We are pleased to offer you the position of Vice President, Worldwide Sales,
reporting to Sylvia Summers. Assuming you accept, you would be employed by
Trident Multimedia Technologies (Shanghai) Co., Ltd. (“Trident Shanghai”), a
subsidiary of Trident Microsystems, Inc. (“Trident”). The details of this offer,
including the compensation package, are as follows:

•   Your base salary shall be RMB1,794,500.00 per year, paid on a monthly basis
at a rate of RMB149,541.67 in Shanghai, China.   •   Upon the approval of the
Compensation Committee of Trident’s Board of Directors (“Compensation
Committee”), you will be granted the equity incentive awards described in
Appendix A, subject to the terms set forth therein.   •   You will be eligible
to participate in Trident’s Incentive Bonus Plan and your target bonus payment
will be 50% of your annual base salary, as described in Appendix B.   •   In
addition to the Incentive Bonus Plan, you will be entitled to a Stretch Target
Bonus of up to 20% of your annual base salary. The actual bonus, if any, that
you earn will be based upon the achievement of specific revenue and market
penetration targets which will be established by Trident’s Chief Executive
Officer within thirty (30) days of your employment start date and annually
thereafter.   •   You will be eligible to receive the benefits set forth in
Trident’s Expatriate Policy, once adopted and as amended from time to time,
including applicable medical, dental, vision, life and disability insurance
programs.   •   A summary of the key benefits you would receive as an expatriate
are set forth in Appendix C.   •   You will be entitled to a car allowance of
RMB2,871.00 per month.   •   Trident undertakes to assist you in obtaining an
appropriate work authorization visa and work permit, subject to approval by the
local Chinese authorities, to enable you to carry out your duties in China. You
will be reimbursed for reasonable charges incurred for visas and work permit
applications for yourself and your immediate family members.   •   Subject to
confirmation by the Trident Compensation Committee, as a Section 16 Officer, you
will be eligible to receive the applicable benefits set forth in Trident’s
Executive Change in Control Severance Plan, as amended from time to time.

Within three (3) days of the start of your employment you will be required, as a
condition of your employment, to complete the following:

•   You will be required to sign Trident Shanghai’s standard form of Employment,
Proprietary Information and Invention Assignment Agreement, including a
non-solicitation covenant of twenty-four (24) months’ duration.

•   You will be required to sign Trident Shanghai’s Employment Contract, which
shall incorporate the compensation elements and other conditions contained in
this offer of employment.

Trident is a dynamic, fast growing company whose success depends upon the
contributions of talented individuals such as you. You can accept this offer to
be employed by Trident Shanghai by signing below, indicating your anticipated
start date, and returning this copy to me. Should you have any questions or if
you need additional information please feel free to contact me at +1 (408)
764-8844.

 



--------------------------------------------------------------------------------



 



February 20, 2008
Ben A. Lee
Page 2 of 6
This offer of employment is contingent upon your ability to comply with the
employment authorization provisions of the Chinese government as well as the
successful completion of your background investigation. In addition, this offer
is conditioned upon your acceptance, in writing, by February 29, 2008.
Sincerely
/s/ Donna M. Hamlin
 
Donna M. Hamlin
Vice President, Human Resources

 



--------------------------------------------------------------------------------



 



February 20, 2008
Ben A. Lee
Page 3 of 6
ACKNOWLEDGMENTS & ACCEPTANCE
The provisions stated in this offer letter supersede all prior representations
or agreements, whether written or oral. This offer letter may not be modified or
amended except by a written agreement, signed by an authorized officer of
Trident and me.

         
/s/ Ben A. Lee
  February 28, 2008   March 3, 2008
 
       
Ben A. Lee
  Date   Anticipated Start Date

 



--------------------------------------------------------------------------------



 



February 20, 2008
Ben A. Lee
Page 4 of 6
Appendix A
Equity Incentive Award
Initial Hire-on Option Grant
Upon the approval of Trident’s Compensation Committee, at its first regularly
scheduled meeting following your employment start date, you will be granted a
non-qualified stock option to purchase 100,000 shares of Trident’s common stock
at an exercise price per share equal to the closing price of a share of
Trident’s common stock on the Nasdaq Global Market on the effective date of
grant. Subject to your continued performance of services with Trident through
each respective vesting date, the shares subject to this stock option will vest
and become exercisable over a four-year period at the rate of 25% of such shares
upon each of the first four anniversaries of your employment start date. Your
stock option will be granted under and subject to the terms and conditions of
the 2006 Equity Incentive Plan and Trident’s standard form of stock option
agreement, which you will be required to sign as a condition to receiving this
option.
Initial Hire-on Restricted Stock Units Award
Upon the approval of Trident’s Compensation Committee, at its first regularly
scheduled meeting following your employment start date, you will be granted a
restricted stock units award consisting of 20,000 shares of Trident
Microsystems, Inc.’s common stock. These shares will be subject to automatic
forfeiture if your performance of services with Trident terminates prior to the
date on which the shares vest. Subject to your continued performance of services
with Trident through each respective vesting date, the shares subject to this
restricted stock units award will vest over a four-year period at the rate of
25% upon each of the first four anniversaries of your employment start date.
Your restricted stock units award will be granted under and subject to the terms
and conditions of the 2006 Equity Incentive Plan and Trident’s standard form of
restricted stock units agreement, which you will be required to sign as a
condition to receiving this award.
/s/ Ben A. Lee

 
Ben A. Lee

 



--------------------------------------------------------------------------------



 



February 20, 2008
Ben A. Lee
Page 5 of 6
Appendix B
Incentive Bonus Plan
You will be eligible to participate in Trident’s Incentive Bonus Plan at a
target rate of 50% of your annual base salary. The actual bonus, if any, you
earn under the Incentive Bonus Plan will be based upon Trident’s achievement of
annual performance goals determined by the Board of Directors and/or
Compensation Committee. In addition, you must be an active employee on the date
of the bonus payment to be entitled to receive a bonus under the Incentive Bonus
Plan. The detailed terms and conditions of the Incentive Bonus Plan are defined
yearly by Trident’s Board of Directors and/or Compensation Committee and are
subject to change at the Board of Directors’ and/or Compensation Committee’s
discretion from year to year.
/s/ Ben A. Lee

 
Ben A. Lee

 



--------------------------------------------------------------------------------



 



February 20, 2008
Ben A. Lee
Page 6 of 6
Appendix C
Expatriate Coverage
Subject to the terms and conditions of Trident’s then current Expatriate Policy,
your cash remuneration including salary, bonus and car allowance will be paid in
China in local currency (i.e. Chinese Renminbi or RMB). Furthermore, Trident
will provide you with all reasonable travel expenses, temporary housing
expenses, moving expenses and other benefits associated with your relocation, as
set forth below:

•   One-time relocation moving allowance of RMB143,560.00 to be deposited into
your bank account in China in local currency thirty (30) days after your
employment start date;

•   Costs of the property management for leasing of your home in the U.S. or
payment of one-time customary closing costs for the sale of your U.S. home upon
your relocation to Shanghai;

•   A housing allowance of RMB25,482.00 to be provided for you and your family,
payable on a monthly basis in China in local currency, which may be used to
cover the cost of rental and related expenses incurred in Shanghai, China;

•   Two coach class home leave trips to be provided for you and your immediate
family members annually; and

•   Education assistance covering the actual costs of your dependent children
attending an accredited international school (Grade K-12) in Shanghai, China.

/s/ Ben A. Lee

 
Ben A. Lee

 